DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-6, 9, 11-19 and 21-32 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

 Response to Arguments
	Applicant’s remarks dated 21 June 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The objection to claim 18 is WITHDRAWN as the unnecessary space was removed.

	The rejection of claim 22 under 35 U.S.C. 112(b) is WITHDRAWN as “like metals . . .” was deleted.

	The rejection of claims 1-6, 14 and 25 under 35 U.S.C. 102(a)(1) is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that “Usol’tseva does not teach or suggest the invention as claimed” and that the Office has not met the burden for inherency (Remarks at 8). To support this, Applicants supply data on the D/G peak intensities at 514 nm for Usol’tseva showing that the D/G is higher than that of 0.07 for the claimed material via a Declaration under 37 C.F.R. 1.132 to D. C. Cross dated 9 June 2022 (hereinafter, “Cross Declaration at __”; Cross Declaration at “Table 1” and “Table 4”). The Instant Specification sets forth that shungite contains an impure form of the crossene (which is what is in instant claim 1, Instant Specification at [0271]). The D/G peak is unable to show that there is not the same catenation, electrical conductivity, stabilizing electron delocalization, etc., it merely shows that there are carbon impurities in the shungite, however it does not show that there is no crossene contained therein. Applicants admit in their Instant Specification that the material, in an unpure form, is present and it has been held that it is not necessarily patentable to discover the pure form of an unpure product, especially when they have similar utility (See MPEP 2144.04 VIII). The XRD data supplied in the Cross Declaration merely shows that the composition of that particular shungite, not the data for crossene isolated from the shugnite (This would be of greater interest toward determining patentability). As presented infra, Usol’tseva discloses similar utility to the material, i.e., as a lubricant. However, the D/G ratio of the material is not that of 0.07 as presented in for Sample 4, so inclusion of such into claim 1 would result in the removal of Usol’tseva.

	The rejection of claims 1-6, 14, 19, 22 and 24 under 35 U.S.C. 102(a)(1) over Gurevich is MAINTAINED and updated below.
	The traversal against Gurevich (Remarks at 9) is akin to that of Usol’tseva as Applicants state. The rationale against the instant traversal is thusly the same as that over Usol’tseva. Gurevich discloses usage in conductivity applications.

	The rejection of claims 1-6 and 26-28 under 35 U.S.C. 102(a)(1) over Ignatov is MAINTAINED and updated below.
	Just like Gurevich, the traversal is similar to that over Usol’tseva. The rationale against the instant traversal is thusly the same as that over Usol’tseva. Ignatov discloses usage in antioxidants.

The rejection of claims 1-6 and 26-28 under 35 U.S.C. 102(a)(1) over Mosin is MAINTAINED and updated below.
	Just like Gurevich, the traversal is similar to that over Mosin. The rationale against the instant traversal is thusly the same as that over Usol’tseva.

	The rejection of claims 1-6, 9 and 11-16 under 35 U.S.C. 102(a)(1) over Kobe is WITHDRAWN over the instant traversal setting forth that Kobe cannot possibly disclose a catenated structure as its stacked (Remarks at 11) which is persuasive. As is the dependent rejection of claims 21 and 24 under 35 U.S.C. 103 over Kobe in view of Bartkowski and claim 25 over Kobe in view of Liu.
 
	The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) over Bu is WITHDRAWN over the instant traversal which states that “Bu discloses synthesized carbon nano-onion nanoparticles via deposits from a candle flame (see abstract). Such a synthesis form soot, which is large amorphous carbon. Also, the Raman spectrum in Figure 4(a0 of Bu (p. 240) clearly shows that the particles of Bu do not have the same molecular structures as the carbon allotrope of Applicant’s claim 1” (Remarks at 12) which is persuasive.

	The rejection of claims 16-19 under 35 U.S.C. 102(a)(1) over Palkar is WITHDRAWN over the instant traversal. The traversal states that “Palkar discloses the reactivity of carbon nano onion particles obtained from nanodiamonds (N-CNOs) and arcing (A-CNOs) (see abstract). These sources of carbon nano onion particles (N-CNOs and A-CNOs) are not catenated structures” (Remarks at 13) which is persuasive.

The rejection of claims 17, 19 and 24 under 35 U.S.C. 102(a)(1) over Bogdanov is WITHDRAWN over the instant traversal as Applicants persuasively note that “carbon nano-onions (CNOs) produced by annealing detonation nanodiamonds . .. . are not catenated, and a catenated structure cannot result, even at higher temperatures . . .” (Remarks at 13).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 30 and 31 both present an ID/IG <0.5. The Specification does not appear to support this, Figure 2 shows ID/IG of approximately 6450/8880, 5300/6200, 5000/6100, 4000/5000, which are all above 0.5. The Cross Declaration at “Table 4” presents an ID/IG of 0.07. The cited portions of the Instant Specification ([0065] & [0089]) properly set forth the limitation except for the <0.5 aspect (If anything the Declaration supports an ID/IG of 0.07). Accordingly, this is a new matter rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Role of fullerene-like structures in the reactivity of shungite carbon as used in new materials with advanced properties." To Rozhkova.
Regarding claims 1-2 and 26-28, Rozhkova discloses in “Figure 1” a fullerene structure derived from the shungite material. This appears to show a catenated structure having a carbon allotrope comprising a multilayer 3D carbon array of nanocarbon proprtions but not excluding larger arrays beyond the 100 nm limits, whereinthe array comprises catenated chains of carbon nano-onion structures and wherein the array comprises a stabilizing electron delocalization that rosses or proceeds between layers as well as along layer sin multiple directions within a continuous cyclic structure with an interlayer connectivity bonding system involving the whole carbon array apart from incidental defects (as again, shungite contains the claimed material as admitted by Applicants in the Instant Specification as discussed infra and previously) and is thusly fixed in place in a most thermodynamically stable configuration of irregular multilayered and multilayered ribbonesq structures. This also holds true for the properties intrinsic to the crossene for claims 26-28 (especially given usage in blast furnaces).

Claims 1-6 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usol.
Regarding claims 1-6, 26, 27 and 28, Usol discloses shungite which is used as a lubricant (and given usage of the same material, aspects of minimizing oxidative and uv degradiation through antioxidant and UV adsorption properties, Usol at “Abstract”, See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".). Applicants state in the Instant Specification that shugnite is the invented material (Instant Specification at [0275]) which states “Crossene in nature come in highly impure form as with shungite”, and in [0043] of the parent specification which states “Shungite appears through electron micrographs (HRTEM) to bear the crossene allotrope as well”. Both Specifications set forth specifically that crossene is the claimed composition of claims 1-20 (Instant Specification at [0043]). This also holds true for the properties intrinsic to the crossene for claims 26-28.

Claims 1-6 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurevich.
Regarding claims 1-6 and 26-28, Gurevich discloses shugnite utilized as a coating material in a faraday cage (Gurevich at 61 and 72), EMF attenuation material (Id.), and materials science (Id.). As discussed infra, shugnite contains the claimed carbon allotrope (supra). This also holds true for the properties intrinsic to the crossene for claims 26-28.
As to claim 29, the usage in EM aspects covers conductivity applications.

Claims 1-6 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignatov.
Regarding claims 1-6 and 26-28, Ignatov discloses shungite used in antioxidants (preventive medicine, Ignatov at 34) or heat resistant paint/coating (Ignatov at 23). As discussed supra, Ignatov discloses shungite which comprises the claimed crossenes (supra). This also holds true for the properties intrinsic to the crossene for claims 26-28.

Claims 1-6 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosin.
Regarding claims 1-6 and 26-28, Mosin discloses a carbon allotrope (Mosin at “Figure 3”) comprising a multilayered 3D carbon array (Id.) array of generally nanocarbon proportions (Id.) but not excluding larger arrays beyond the 100 nm nanocarbon limits, wherein stabilizing electron delocalization crosses or proceeds between layers as well as along layers in multiple directions within a continuous cyclic structure with an advanced interlayer connectivity bonding system involving the whole carbon array apart from incidental defects as shungite is disclosed (Id.) with a quasi-spherical stretches (globule) confinement (Id.) and a void in the center (Id.) with no ubiquitous hydrogen as none is shown (Mosin at “Table 1 & 2”). This also holds true for the properties intrinsic to the crossene for claims 26-28.

Allowable Subject Matter
Claims 9, 11-19, 21-25 are allowed. Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 9 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests a carbon material having a multilayer 3D structure which is catenated with a stabilizing electron delocalization that crosses between layer sin an interlayer connective bonding system derived from carbon nano onions (This also covers claim 32). None of Usol, Mosin or Ignatov are produced from a catenated CNO (Which imparts a different structure as the source material). Rhozkova does not disclose production from a CNO as this is a naturally formed material.

Conclusion
Claims 1-6 and 26-31 are rejected. Claims 9, 11-19 and 21-25 are allowed. Claim 32 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759